         Case 2:19-cv-01155-KWR-CG Document 49 Filed 05/20/20 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

SUSAN HYLTON,

              Plaintiff,

v.                                                               No. CV 19-1155 KWR/CG

BOARD OF COUNTY COMMISSIONERS FOR
THE COUNTY OF DOÑA ANA, et al.,

              Defendants.

                        ORDER GRANTING JOINT MOTION TO EXTEND
                            CASE MANAGEMENT DEADLINES

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend Case

Management Deadlines (the “Motion”), (Doc. 48), filed May 19, 2020. In the Motion, the

parties explain that the ongoing public health crisis has thwarted some discovery and

settlement efforts. (Doc. 48 at 1). As a result, the parties request a thirty-day extension of all

current discovery and case management deadlines. Id. at 2. The Court, having reviewed the

Motion and noting it is unopposed, finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that the case management deadlines are amended in

this case as follows:

              Plaintiff’s Expert Deadline:               June 19, 2020
              Defendants’ Expert Deadline:               July 20, 2020
              Discovery Deadline:                        August 19, 2020
              Motions related to Discovery:              September 9, 2020
              Pretrial Motions:                          September 21, 2020
     IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
